DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al., US 2012/0310593.
	Regarding claims 1 and 14, Bates et al. disclose the claimed invention including a method for determining an orientation of a user’s head with an oral care device, the method comprising the steps of providing an oral care device (toothbrush, 21) comprising a device head (22), at least one sensor (601, 602, 606), and a controller (604, 605, 613), determining when the device head is located within a calibration area within a user’s oral cavity (paragraphs 0036-0038 discuss how the controller determines when the head is within a calibration area via sensors 601, 606 relaying position information that is received by calculation units of the controller 604 and 605, and an overall position of the toothbrush head is displayed in real time on a screen and a user or computer would recognize when the head enters a calibration area, a calibration area is considered to be any area that the user would consider or calculate in accordance to the modelling discussed in paragraphs 0045-0046), and estimating, by the controller, based on an orientation of the device head within the calibration area, an orientation of the user’s head (controller includes data models of the user’s teeth surfaces, see paragraph 0046, based on the calculation of the orientation of the device head discussed in paragraphs 0036-0038, the orientation of a user’s head is estimated as a reconstructed image of a user’s jaw and image map of the teeth as discussed in paragraph 0042; the reconstructed image of the jaw and image map of the teeth reflects an estimation of an overall orientation of a user’s head. Regarding claims 2 and 14, there is a step of receiving data from the sensor regarding motion of the oral care device in an area outside the calibration area (paragraphs 0044-0046; 604 receives data in all areas over intervals of time). Regarding claims 3 and 14, there is a step of determining, based on the estimated orientation of the user’s head and on the motion data generated by the sensor, an orientation of the device head with respect to the user’s oral cavity for an area outside of the calibration data (paragraphs 0036-0038). Regarding claims 4 and 14, there is a step of providing feedback to the user regarding the determined orientation and/or location of the device head with respect to the user’s oral cavity (via display 620, paragraph 0038). Regarding claim 5, the step of determining when the device head is located within the user’s oral cavity comprises data from a second sensor (one of 601, 602 or 606 that is not the first sensor; paragraph 0046). Regarding claim 6, there is a step of generating, based on a plurality of estimates of the orientation of the device head with respect to the user’s oral cavity, feedback for a cleaning session (paragraph 0038). Regarding claims 7 and 15, there is a step of communicating the generated feedback (paragraphs 0038, 0040). Regarding claims 8 and 14, the sensor is an inertial motion sensor (paragraph 0048). Regarding claim 9, Bates et al. discloses an oral care device (21) comprising a device head (22), one or more sensors (601, 602, 606), and a controller configured to determine when the device head is located within a calibration area of a user’s oral cavity (604, 605, 613; paragraphs 0036-0038) and to estimate, based on an orientation of the device head within the calibration area, an orientation of a user’s head (configured to estimate an orientation of a user’s head via orientation of the user’s teeth and jaws, see paragraphs 0036-0038 and 0042). Regarding claim 10, the controller is further configured to receive data from the sensor regarding motion of the oral care device in an area outside the calibration area (paragraphs 0044-0046; 604 receives data in all areas over intervals of time). Regarding claim 11, the controller is further configured to determine, based on the estimated orientation of the user’s head and on the motion data generated by the sensor, an orientation of the device head with respect to the user’s oral cavity for an area outside of the calibration data (paragraph 0042). Regarding claim 12, the controller is further configured to provide feedback to the user regarding the determined orientation and/or location of the device head with respect to the user’s oral cavity (via display 620, paragraph 0038). Regarding claim 13, the controller is further configured to communicate the generated feedback to the user (via display 620). 
Response to Arguments
2.	Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive. 
	The Applicant argues that Bates does not teach “each and every element” of claim 1. The Applicant additionally argues that claims 1 and 9 both recite features for determining when the device head is located within a calibration area within a user’s oral cavity and estimating, by the controller, based on an orientation of the device head within the calibration area, an orientation of the user’s head. Specifically regarding Bates, the Applicant disagrees with the Examiner’s interpretation, and emphasizes that Bates “neither discloses nor suggests anything related to the recited determining a user’s head orientation.” 
	The Examiner respectfully disagrees for the following reasons. Claim 1 recites: “A method for determining orientation of a user’s head with an oral care device…” and recites the steps of “providing an oral care device…”, “determining when the device head is located within a calibration area within a user’s oral cavity” and a step of “estimating, by the controller, based on an orientation of the device head within the calibration area, an orientation of the user’s head.” As stated previously, Bates teaches a step of determining when the device is located within a calibration area of a user’s oral cavity pertaining to independent claims 1 and 14. In paragraphs 0036-0038 of Bates, there is a discussion on the method that a controller (includes 604, 605, 613) determines when the device head (21) is located in a calibration area of a user’s oral cavity by receiving and calculating data transmitted by the position sensor (601) and a position sensor of a user (606), the position can be calculated and via a display (620) provides feedback to the user in real time. The Applicant has not defined a specific calibration area, the Examiner has broadly interpreted the calibration area to be the entire oral cavity (alternatively, the calibration area could be an area that has been modeled in the discussion of paragraph 0046). Regarding independent claims 1 and 14, Bates also discusses a step of estimating, by the controller (613), by the orientation of the device head, an orientation of a user’s head. The controller (613) includes data models of the user’s teeth surfaces (paragraph 0046) and based on the calculation of the orientation of the device head discussed in paragraphs 0036-0038, the orientation of a user’s head can be estimated as a reconstructed image of a user’s jaw and image map of the teeth (paragraph 0042). This reconstructed image of the jaw and image map of the teeth reflects an estimation of an orientation of a user’s head. It is noted that independent claim 9 is drawn to an oral care device and the controller of Bates is capable of carrying out the functional steps of the claimed controller (see Examiner’s analysis of Bates pertaining to claims 1 and 14). Also see MPEP 2114.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        

lcg